LOONEY, Justice
(dissenting on rehearing).
After a more mature consideration of the question, I have reached the conclusion that, the Court erred in holding that, the $0.22 tax levy for 1936, by the Commission of the City of Terrell, for the support and maintenance of its fire department, was null and void, and in reforming the judgment in harmony with that holding. I am now of opinion that, the motion of the City of Terrell for rehearing should be sustained, that the-former judgment of this Court reforming and affirming the judgment below should be set aside, and that, the judgment below should in all respects be affirmed. As the majority adheres to the original holding, I will state the reasons for my dissent.
A reading of the opinion by Associate Justice YOUNG discloses that, the contention of appellants, to the effect that, the levy of $0.22 for the support of the fire department of said City was null and void, because in excess of charter limitations, was sustained because the charter of the City contained no express provision authorizing the Commission to levy a special tax for the support and maintenance of the fire department; that, having expressly authorized levies for other purposes, the rule, “Expressio unius est exclusio alterius” applies, and excludes the idea that, the Commission was authorized to levy an additional tax for the support and maintenance of the fire department.
The rule of construction invoked, in my opinion, is inapplicable to the case under consideration; on the contrary, I think that, on a proper construction of the germane provisions of the City charter, and the pertinent provisions of the controlling statute, ample authority will be found, justifying the levy in question. In fact, the charter prescribes such a rule of construction. Sec. 6 of Article 31 provides that: “In the construction of any of the provisions of this charter, the intent of the section viewing the entire charter as a whole together with any particular section, shall be first considered. * * * ”
The charter of the City of Terrell provides, Sec. 1 (i) of Art. 16, that, “The Commission of the City of Terrell shall have the following powers, towit: Section 1 (i) Fires — Power to provide for the protection against and the extinguishment of fires and conflagrations, and may provide for the establishment, regulation, maintenance and support of one or more fire companies and fire departments, for the purpose of guarding against calamities of fire. To provide and maintain suitable fire apparatus for the extinguishment of fire and erection and building and acquisition of houses for fire stations and the housing of such apparatus, * *
*711The express authority conferred upon the City Commission to establish, maintain and support one or more fire-fighting companies for the protection of the public against fires and conflagration, in my opinion, carried with it, by necessary implication, authority to levy and collect a sufficient amount of taxes, within the maximum prescribed, deemed necessary for the purposes named. Therefore, I do not think it was essential to a valid exercise of such authority, that the charter should have expressly authorized the levy and collection of such taxes; in fact, express authority to levy a tax for the support of the fire department, in view of the authority conferred to establish and maintain such a department, was entirely unnecessary. Under well-established rules of construction, express authority to levy such a tax under the circumstances would have been sur-plusage, as it would have added nothing to the authority of the Commission to make the levy.
The rule of construction just mentioned is stated in Dillon on Municipal Corporations, Sth Ed., Vol. 4, Sec. 1380, p. 2401, as follows: “Authority May be Implied— The legislative branch of the government has the exclusive power of taxation, but may delegate it, as above stated, to municipal corporations. When such corporations are created, the power of taxation, though generally conferred in express terms, may be. held to exist by unmistakable intendment. When, for example, such corporations have, in order to execute a public work, been expressly vested with the authority to borrow money or incur an obligation, they have unless the contrary appears in the Constitution, or legislation of the state, the power to levy a tax to raise revenue wherewith to pay the money or discharge the obligation, without any special mention that such power is granted.” Writing upon the subject, the San Antonio Court of Civil Appeals, in Moreland v. City of San Antonio, 116 S.W.2d 823, 825, writ refused, used the following pertinent language: “Such a grant carried with it, by necessary implication, the incidental authority to levy such taxes and expend such public funds as were reasonably necessary to the exercise of the general power expressly granted by the amendment. The authority to levy a tax and expend public funds was purely incidental to the power to advertise, and would have been fully implied whether provided for in the amendment or not. It was an authority exercisable by the board of commissioners by ordinance, and without having been voted ttpon by the electorate, so long as it was for a purpose authorized by charter or the general laws. The result is that the provision in the amendment for the levy, collection, and spending of taxes was surplusage and, except for the limitation thereof, amounted to no more than confirmation of an authority necessarily incident to and implied from the general grant of power to advertise.”
So, applying this rule of construction to the situation under consideration, I think it follows, inescapably, that, the City Commission of Terrell was as fully authorized and directed to levy the tax of $0.22, for the support and maintenance of the fire department, as it was to levy taxes for the purposes expressly authorized.
The levy for 1936 was for the following purposes: To pay interest and create a sinking fund on bonds issued, .23; for the support and maintenance of schools, .75; for general purposes, .65; for street purposes, .10; for library, .05, and for the support and maintenance of the fire department, .22, aggregating 200.
Section 1 of Article 30 of the charter, as amended in October, 1919, is as follows: “Provided, however, the total tax rate here permitted to be levied shall not exceed Two and twenty-five one-hundredths ($2.25) Dollars, on the $100.00 valuation of all taxable property in said City for any one year, exclusive of the tax levied for the building of sidewalks, and inclusive of all taxes levied for bond issues.” Thus, it will be observed that, the levy for all purposes in 1936, including the 22 cent levy for the support of the fire department, was well within the maximum limit, hence was in no sense excessive.
The view expressed in the original opinion (adhered to by the majority) is that, the. only fund available for the. support and maintenance of the fire department, was the fund created by the levy for “general purposes”, and, as the charter limits the levy for general and street purposes to $0.75, the limit having been reached, that the attempt to levy 22 cents additional for the fire department was excessive, hence void.
No doubt that, in a comprehensive sense, the expense of maintaining and. carrying on a fire department is a current expense, and general in nature, and unless otherwise provided for, could properly be discharged from taxes levied and collected *712for general purposes, as was held in City of Sherman v. Smith, 12 Tex.Civ.App. 580, 35 S.W. 294, and in City of Denison v. Foster, Tex.Civ.App., 37 S.W. 167. However, in view of its express authority to establish and.maintain a fire-fighting department, I think the City of Terrell, under its power to levy “any general or special ad valorem tax, for any purpose not inconsistent with the Constitution * * * ” (Sec. 7, Art. 1175, R.C.S.), and “control and manage the finances” of the City and prescribe its “fiscal arrangements” (Sec. 10, Art. 1175, R.C.S.), was fully authorized to provide for the maintenance of its fire department by a levy, separate and apart from that of 75 cents for general and street purposes.
The phrase “general purposes” is not defined or explained in the charter. Evidently it was intended to include miscellaneous expenses that, at the time of levy, could not have been anticipated, or the amounts to be incurred estimated. 28 C. J. 609, discussing the meaning of the phrase “general fund”, states that, “as applied to a city”, it means “a miscellaneous sum for the payment of claims which will arise and for which it is impossible to remit the exact amount which will be required.” In the case of Kelly v. Broadwell, 3 Neb.Unof. 617, 92 N.W. 643, 645, referring to a similar appropriation, the court said: “ * * * It was proper for the city to provide a miscellaneous fund to be called a ‘general fund’ for the payment of claims which would arise, and for which it was impossible to estimate the exact amount, which would be required. * * *” So, I submit, in view of the several provisions of the statute and charter of the City, that it was not intended that, taxes levied and collected for “general purposes” should be expended for the support of any purpose for which a separate levy was either expressly, or by necessary implication, authorized.
Aside from the annual levy of .75 for general and street purposes, the charter of the City makes it the duty of its Commission to levy .05 for the support and maintenance of a library; .35 for the support and maintenance of schools, plus such additional amount (within the prescribed limitation) as may be authorized by a majority vote of the qualified property tax-paying voters; also a sufficient amount to pay the interest and provide a sinking fund sufficient in amount to discharge, at maturity, all bonds legally issued. Although for the purposes just mentioned, the charter contains express provisions authorizing and requiring levies, yet, I think, for the reasons heretofore stated, that, by necessary implication, the charter just as positively authorized and imperatively required the City Commission to make annual levies (not exceeding the maximum) for the support and maintenance of its fire department.
For the reasons stated, I am of opinion that, the motion for rehearing by the City of Terrell should be granted, that the judgment of this Court, heretofore reforming and affirming the judgment below, should be set aside, and that, judgment should now be rendered, affirming the judgment below in its entirety.